IN THE
                         TENTH COURT OF APPEALS



                                No. 10-17-00223-CR

                              IN RE CRAIG MACK


                               Original Proceeding



                          MEMORANDUM OPINION

      Relator’s petition for writ of mandamus is denied.




                                              AL SCOGGINS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed July 26, 2017
Do not publish
[OT06]